I am of the opinion that the sale of the land by the Secretary of Interior to O'Brien gave to this purchaser an interest in the land which was subject to levy and sale under execution. The Secretary of Interior was authorized to sell this land and it seems an anomaly to hold that after this authorized sale the title to this land was held in trust by the United States for the benefit of the Indian. True, final patent had not issued at the time of the execution sale, but it is not necessary that final patent always issue before rights can be acquired in lands allotted to Indians. In the case of Mullen v. United States,224 U.S. 448, 32 S.Ct. 494, 56 L.Ed. 834, it was held that land allotted to an Indian without restrictions might be sold by the Indian before the issuance of the patent and vest a good title in the purchaser. In the case of Jones' Heirs v. Walker, 47 Ala. 175, the court held that a purchaser of land from an Indian reserve, with the approval of the President of the United States, which was the approval required by the applicable statute, acquired such an interest as was subject to sale under execution, and its purchase under such sale conferred a title to the land superior to a patent issued to a purchaser subsequent to the execution sale.
It is my opinion that when Congress authorized the Secretary of the Interior to sell this land (Ch. 431, Sec. 1, 36 Stat. 855, 25 U.S.C.A. § 372), such authorization carried with it the power to sell under contract; that under such contract *Page 402 
the purchaser acquires an interest in the land and to the extent of that interest, at least, the land is no longer held in trust by the United States and is subject to the process of the state courts.